invention.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, with respect to claim 23, the absorbent article having a topsheet, backsheet, absorbent core, and acquisition/distribution layer of the claimed invention must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 11, 14, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latimer US Patent Application Publication 2015/0148764.

As to claim 11, Latimer teaches an acquisition/distribution structure comprising: a spunbond (paragraph 0050) nonwoven web 40 (Figure 2)  comprising: 
a first layer 25 – Latimer teaches the acquisition/distribution (surge) component  comprising continuous crimped bi-component filaments of an eccentric core/sheath structure (paragraphs 0009, 0016-0017, 0045). Further, Latimer incorporates by reference (at paragraph 0045), Marcher et al. USPN 5540992 who teaches the fibers in an eccentric core/sheath structure (Marcher col. 6, lines 16-27). Latimer teaches the filaments having a diameter in the range of 15 to 35 microns (paragraphs 0009, 0013, 0063, 0066-0067).  Latimore teaches crimped fibers (paragraph 0063) and incorporates by reference (paragraph 0045) Marcher et al. USPN 5540992 who teaches bicomponent fibers texturized to a level of up to about 15 crimps/cm, preferably 5 to 12 crimps/cm (Marcher col. 7, lines 47-48), which is in the claimed range of at least 3 crimps/cm.  

Latimer teaches a second layer 26 arranged in direct contact on the first layer (paragraphs 0015, Figure 2), the second layer 26 comprising continuous crimped bi-component filaments of an eccentric core/sheath structure (paragraphs 0016-0017, 0045, the filaments having a diameter, which is smaller than the diameter of the filaments in the first layer and which is in the range of 10 to 20 microns (paragraphs 0009, 0013, 0063, 0066-0067), and exhibiting at least 3 crimps/cm – where Latimore incorporates by reference (paragraph 0045) Marcher et al. USPN 5540992 who teaches bicomponent fibers texturized to a level of up to about 15 crimps/cm, preferably 5 to 12 crimps/cm (Marcher col. 7, lines 47-48), which is in the claimed range of at least 3 crimps/cm.  

As to claim 14, Latimer teaches bicomponent fibers comprising polyolefins and homopolymers (paragraph 0063).  Latimer incorporates by reference Marcher et al. USPN 5540992 who teaches the sheath of at least one of the filaments of the first layer or of the second layer comprises polyethylene homopolymer or polyethylene copolymer or polypropylene copolymer (Latimer paragraph 0063; Marcher col. 10, lines 22-23). 

As to claim 19, Latimer teaches at least one of the first layer 25 or the second layer 26 comprises continuous crimped bi-component filaments (paragraph 0016-0017, and 0045) having a diameter of 20 to 30 microns (paragraphs 0063, 0066-0067).  Further,  Latimore teaches crimped fibers (paragraph 0063) and incorporates by reference (paragraph 0045) Marcher et al. USPN 5540992 who teaches bicomponent fibers texturized to a level of up to about 15 crimps/cm, preferably 5 to 12 crimps/cm (Marcher col. 7, lines 47-48), which is in the claimed range of at least 5-15 crimps/cm.  

As to claim 23, Latimer teaches the unitary fabric structure of claim 11 in a personal care absorbent article (paragraph 0077), wherein the absorbent article 60 (Figure 4) further comprises: a liquid pervious topsheet 62; a liquid impervious backsheet 63 joined to the topsheet; and an absorbent core 70 positioned between the topsheet and the backsheet (paragraph 0077), wherein the acquisition/distribution layer is positioned between the topsheet and the absorbent core (paragraph 0079; Figures 5 and 6). 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 12, 13, 15-18, 20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Latimer et al. US Patent Application Publication 2015/0148764.

As to claim 12, Latimer does not specifically teach the filaments of the second layer are mutually thermally bonded via their sheath components and at least some of the filaments of the first and the second layer are mutually thermally bonded together via their sheath components.  However, Latimer does teach bonding  of the surge functional components or otherwise directly adhering without the use of an adhesive layer (paragraphs  0010, 0015,0024, 0057, 0075)As to claim 13, the core of the filaments of at least one of the first layer or the second layer comprises polyethylene terephthalate (PET) or polylactic acid (PLA) or PET copolymer (Latimer paragraph 0063). As to the limitation of extending over at least 50% of the filament cross section – the examiner interprets the limitation as the ratio of the core and sheath components.  Latimer teaches ratios of 75/25, 50/50, 25/75 (paragraph 0045); March teaches the ratio of 30:70 to 40:30, preferably from 40:60 to 65:35 sheath/core arrangement (col. 5, lines 30-32). As to claims 15-17, Latimer does not specifically teach the first layer has a lower bulk density than the second layer and in the claimed amount.  However, Latimer does teach the second surge component has a lower basis weight and includes smaller diameter fibers and is of relatively high density and demonstrates relatively small average pore size (paragraph 0068).  Thus, it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the first layer with a lower bulk density since Latimer teaches a higher density second layer.  Additionally, one would be able to determine through routine experimentation the amount of difference in density between the first and second layers depending on the desired wicking properties. As to claim 18, Latimer teaches point bonding and a lesser degree of bonding for enhanced wicking (paragraphs 0043, but does not specifically teach the degree of bonding at an outer surface of the second layer decreases continually through the nonwoven web in a direction towards an outer surface of the first layer. However, Latimer teaches during production of the various components it should be recognized that various fiber types and fiber compositions can be employed to enhance desired fabric structure, such as to create gradients, lofts, or enhanced wicking (paragraph 0073).  Thus, it would have been within the level of one of ordinary skill in the art to provide a bond gradient to enhanced wicking of the acquisition/distribution layer As to claims 20, and 24-26, Latimore incorporates by reference (paragraph 0045) Marcher et al. USPN 5540992 who teaches the importance of stretching bicomponent fibers in nonwoven col 6, lines 36-52. With respect to claims 24-26, the examiner interprets the claims to mean the filaments are capable of extending a length in the claimed percentage range.  Marcher teaches bicomponent filaments having a relatively high stretch ratio for the benefit of good texturization that is not lost during processing (Marcher col. 7, lines 5-36).  Based on the teaching of Marcher, one having ordinary skill in the art at the time the invention was originally filed would be motivated to provide stretching to the bicomponent filaments.  Additionally, Marcher teaches an effective texturization and manufacturing process depends on the extent of stretching (col. 6, lines 37-52; col. 7, lines 25-35).  Thus, one having ordinary skill in the art would be able to determine through routine experimentation the degree of extensibility of the fiber to achieve the desired texturization results. 


Allowable Subject Matter

11.	Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Although the prior art teaches stretching the bicomponent fiber, it does not teach wrinkling of the outer surface of the first layer.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781